       Case: 5:20-cv-00877-BYP Doc #: 3 Filed: 05/06/20 1 of 2. PageID #: 16




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

COURTNEY MIZER                                   )
2168 Kevin Court NE                              )
New Philadelphia, OH 44663                       )
                                                 )
       Plaintiff,                                )
                                                 )   Case No. 5:20-cv-00877-BYP
       v.                                        )
                                                 )
QUALIA COLLECTION SERVICES                       )
1444 N McDowell Boulevard                        )
Petaluma, CA 94954                               )
                                                 )
       Defendant.                                )

                                 NOTICE OF SETTLEMENT

       Plaintiff, COURTNEY MIZER, (“Plaintiff”), through her attorney, Jack S. Malkin,

informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 60 days.




                                      RESPECTFULLY SUBMITTED,



May 5, 2020                           By:_/s/ Jack S. Malkin_____
                                             Jack S. Malkin, Esq.
                                             Ohio Bar Number: 0034018
                                             20600 Chagrin Blvd., Suite 750
                                             Shaker Heights, OH 44122
                                             Tel: 216-751-7708
                                             jmalkin23@hotmail.com
                                             Attorney for Plaintiff




                                                 1
       Case: 5:20-cv-00877-BYP Doc #: 3 Filed: 05/06/20 2 of 2. PageID #: 17




                                   CERTIFICATE OF SERVICE


       I certify that on May 5, 2020, a true and correct copy of the foregoing document was

electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

system to all counsel of record.


                              By: /s/ Jack S. Malkin
                                     Jack S. Malkin




                                                2
